Order, Supreme Court, New York County (Edward Lehner, J.), entered June 10,1996, which denied plaintiffs’ motion to vacate the default resulting in the dismissal of this action for legal malpractice, unanimously affirmed, with costs.
Vacatur of plaintiffs’ default was properly denied because, having failed to set forth the names of the experts who would have testified and the substance of their testimony, plaintiffs’ claim of damages remains speculative (compare, Drucker v Mige Assocs. II, 225 AD2d 427, 428-429, lv denied 88 NY2d 807, with Campbell v Rogers & Wells, 218 AD2d 576, 580). Further, absent a showing of actual damages, there can be no cause of action for legal malpractice (see, Zarin v Reid & Priest, 184 AD2d 385, 387), or any other tort. Plaintiffs’ pattern of evading discovery orders is evident from the record, and is further justification for the sanction of dismissal (see, Berman v Szpilzinger, 180 AD2d 612). Concur—Sullivan, J. P., Rosenberger, Tom and Andrias, JJ.